DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed October 15, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,600,124 granted to Karimisetty et al and further in view of US patent application 20200067705 granted to Brown et al.
Regarding claim 1, Karimisetty discloses a system comprising a server communicatively coupled to a data repository and configured to store a data in the data repository (see column 9, lines 50-62 and Figure 1B, elements 10, 30 and 34), wherein the server is configured to create at least one information flow object and creating an electronic signature field in the at least one information flow object (see column 9, line 65 to column 10, line 60 and Figure 4, elements 20b, 20c). Karimisetty further teaches the ERES framework evokes a signature collection rule when it is determined that a signature is required for the eRecord  and communicates a notification (providing) request for the esignature by way of an email or pop-up window to acquire signatures (see column 13, lines 35-65). Karimisetty fails to specifically teach an electronic signature request is communicated to an electronic signature system. In an analogous art, Brown discloses a system for requesting electronic signatures for a document using a signature management server (see paragraph [0137] and Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to combine Brown’s system for electronic signature management with Karimisetty’s system for electronic records. One of ordinary skill in the art would have been motivated to combine the two in order to eliminate the vulnerabilities associated with credentials being stored at a registration authority (see brown paragraphs [0062]-[0063]).

Regarding claim 5, Karimisetty, as modified discloses everything claimed as applied above (see claim 1), further discloses wherein the server is configured to perform operations comprising creating a callback in the electronic signature system, wherein the callback is configured to execute when an electronic signature event occurs (see Karimisetty, column 11, lines 18-42).
Regarding claim 6, Karimisetty, as modified discloses everything claimed as applied above (see claim 5), further discloses wherein the callback is configured to execute asynchronously when an electronic signature event occurs (see Karimisetty, column 11, line 43 to column 12, line 8).
Regarding claim 7, Karimisetty, as modified discloses everything claimed as applied above (see claim 5), wherein the electronic signature event comprises a recipient signing the electronic signature request (see Karimisetty, column 13, lines 51-55).
Regarding claim 8, Karimisetty, as modified discloses everything claimed as applied above (see claim 7), wherein the at least one information flow object is configured to update a database table based on the recipient signing the electronic signature request, to execute a second information flow object based on the recipient signing the electronic signature request, or a combination thereof (see Karimisetty, column 14, lines 30-34).

Regarding claim 10, Karimisetty, as modified discloses everything claimed as applied above (see claim 1), wherein the server is configured to perform operations comprising listing one or more templates available from the electronic signature system, and wherein creating, via a visual information flow creation tool, at least one information flow object comprises entering information into the one or more templates to create the at least one information flow object (see Karimisetty, column 22, lines 4-27).


Claims 11 and 14-15 are method claims that are substantially equivalent to system claims 1, 3, 5 and 8. Therefore, claims 11 and 14-15 are rejected by a similar rationale.
Regarding claim 12, Karimisetty, as modified discloses everything claimed as applied above (see claim 11), further discloses wherein creating, via the visual information flow creation tool, the at least one information flow object comprises creating the at least one information flow object in lieu of entering text for a computer program (see Karimisetty, column 11, lines 8-17 and Figure 5).


.


Allowable Subject Matter
Claims 3-4, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the cited prior art fails to specifically teach the computing system of claim 1, wherein creating, via a visual information flow creation tool, the at least one information flow object comprises creating a Flow Designer Action object configured to include a connection information and an authentication information for communicating with the electronic signature system.
With respect to claim 4, the cited prior art fails to specifically teach the computing system of claim 3, wherein the authentication information comprises an OAuth2 information configured to provide at least one token for use in subsequent communication with the electronic signature system.
With respect to claim 13, the cited prior art fails to specifically teach the method of claim 11, wherein creating, via a visual information flow creation tool, the at least one information flow object comprises creating a Flow Designer Action object configured to 
With respect to claim 18, the cited prior art fails to specifically teach the computer-readable medium of claim 16, wherein the instructions configured to create, via a visual information flow creation tool, the at least one information flow object comprise instructions configured to create a Flow Designer Action object configured to include a connection information and an authentication information for communicating with the electronic signature system.












Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437